DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-15 remain pending. 
(b) Claim 2 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/03/2021. The Applicant’s claims 1 and 3-15 remain pending. The Applicant amends claims 1, 2-7, 11, and 14. The Applicant cancels claim 2.

Response to Arguments
The Applicant’s arguments filed on 12/03/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 8 of the Arguments/Remarks, the Applicant asserts “Edler’s pressure sensor does not convert an electronic control signal to a hydraulic control signal.” The Examiner respectfully disagrees. A transducer is a device that converts energy from one form to another. For example, a pressure transducer may transfer pressure (Elder, Paragraphs 0033-0037 and 0059-0079). More specifically, between the pressure transducer and the controller system, an electric control signal is first generated from the controller to the pump system (Elder, Paragraphs 0033-0037 and 0059-0079). The pressure is then measured from the pump via the pressure sensor (e.g., 412) (Elder, Paragraphs 0033-0037 and 0059-0079). The signal is then sent to the controller system to determine a change in the needed pressure of the system (i.e., a hydraulic control signal) (Elder, Paragraphs 0033-0037 and 0059-0079). The Examiner finds the pressure transducer and controller system combined teach the Applicant’s pressure sensor which converts an electronic control signal to a hydraulic control signal as claimed by the Applicant.  
On page 9 of the Arguments/Remarks, the Applicant asserts “Bercher teaches away from a system with a transducer on the same machine as the pump.” The Examiner respectfully disagrees. While Bercher does not teach the transducer on the same machine as the pump, Bercher does not provide any reasoning explaining why placing the transducer and pump would be detrimental for the overall system (i.e., teaches away). As a result, Elder is provided to teach the modification of having the transducer and pump on the same side of the machine. Moreover, Elder provides a motivation for the modification of having a pump and transducer on the same side. Elder asserts having a pump and transducer on the same side allows for measuring the (Edler, Paragraph 0034-0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over 	Bercher et al. DE102014103932B3 (hereinafter, Berhcer), in view of Basset U.S. P.G. Publication 2013/0146318 (hereinafter, Basset), in further view of Edler et al. U.S. P.G. Publication U.S. P.G. Publication 2013/0000292 (hereinafter, Edler).
Regarding Claim 1, Bercher teaches a hydraulic control arrangement (hydraulic control arrangement, Bercher, Paragraph 0019 and Figure 1) for an (mobile machines which are hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1), comprising: 
-an interface at which the hydraulically couplable mobile machines are selectively coupled to one another (an interface (coupling mechanism) to hydraulically couple the machines selectively, Bercher, Paragraphs 0059-0079 and Figure 1); 
-a hydraulic pump configured to supply pressure medium to at least one hydraulic consumer of the hydraulically couplable mobile machines (hydraulic machine (i.e., pump (16)) supplies pressure (i.e., a type of medium such as air) to at least one hydraulic consumer of the hydraulically couplable machines (e.g., working machine usually has numerous hydraulic connections), Bercher, Paragraphs 0059-0079 and Figure 1); 
-an electronic control device configured to generate (control device configured to control the pump system to ensure the pressure (i.e., load) required for the machine (i.e., working machine), wherein the control device is electronic, Bercher, Paragraphs 0037-0047 and 0059-0079 and Figure 1), 
-an electronic control signal based on a load of the at least one hydraulic consumer (electronic control signal based on the detected differential pressure between the unit and working machine, Bercher, Paragraphs 0037-0047); and 
-an electrohydraulic transducer configured to convert the electronic control signal into a hydraulic control signal, the electrohydraulic transducer and the hydraulic pump being connected to one another such that the hydraulic pump is operated based on the hydraulic control signal (transducer / sensor with the controller converts an electric signal into a hydraulic control signal, for which the hydraulic machine is operated (i.e., hydraulic pump is operated based on the control signal) the transducer being electrohydraulic because it is measuring pressure (i.e., hydraulic pressure) and converting said measurement into an electric signal, thus electrohydraulic, Bercher, Paragraphs 0033-0037 and 0059-0079 and Figure 1) …
 	Bercher does not teach the hydraulic control arrangement to include the electrohydraulic transducer and the hydraulic pump.
Basset teaches a hydraulic control system which includes a hydraulic pump and a transducer, wherein the transducer is an electrohydraulic (i.e., an electrohydraulic transducer measures pressure (i.e., hydraulic pressure) and converts said measurement into an electric signal, thus electrohydraulic)  (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic control arrangement of Bercher to include the electrohydraulic transducer and the hydraulic pump as taught by Basset.
	It would have been obvious because having the transducer and a pump system allows for the control module to determine the pressure within the hydraulic cylinder, thus able to identify issues such as surges and undersupply (Basset, Paragraph 0103).
	However, Bercher and Basset do not specifically teach the electrohydraulic transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines. 
	Edler teaches an electrohydraulic transducer and the hydraulic pump configured on a single side of a machine (Edler, Paragraphs 0034-0036 and Figures 1 and 3). 

	It would have been obvious because having a pump and transducer on the same side allows for measuring the pressure from the pump system to try and maintain a desire level (i.e., avoid pressure spikes and lossless means) (Edler, Paragraph 0034-0036).
Regarding Claim 3, Bercher, as modified, teaches the control arrangement according to Claim 1.
Bercher does not teach the control arrangement to include the electrohydraulic transducer and the hydraulic pump are fixedly connected to one another. 
Basset teaches a hydraulic control system which includes the electrohydraulic transducer and the hydraulic pump are fixedly connected to one another (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include the transducer and the hydraulic pump are fixedly connected to one another as taught by Basset.
It would have been obvious because having the transducer and pump system attached to the tractor allows for the control module to determine the pressure within the (Basset, Paragraph 0103).
Regarding Claim 4, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the electronic control device is configured to operate the electrohydraulic transducer based on the electronic control signal (transducer a device which can be actuated via a control signal, this is similar to a hydraulic valve which is electrically or electronically controllable, in other words the hydraulic valve operates based on the electronic control signal, Bercher, Paragraph 0034 and Figure 1). 
Regarding Claim 5, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the electrohydraulic transducer is arranged in or 5on a pressure medium flow path (transducer is arranged in the pressure medium flow path, Bercher, Paragraphs 0072-0079 and Figure 1), which is supplied with a controllable pressure medium volume flow of a signal pressure medium (control the pressure flow via a signal, Bercher, Paragraphs 0034, 0064-0066, and 0072-0079 and Figure 1).
Regarding Claim 6, Bercher, as modified, teaches the control arrangement according to Claim 5, further comprising: a nozzle, an orifice plate, or a pressure medium volume flow controller arranged in the 10pressure medium flow path upstream of the electrohydraulic transducer (control the pressure flor via a signal, wherein the flow is controlled upstream from the transducer per Figure 1, Bercher, Paragraphs 0064-0066 and 0072-0079 and Figure 1)
Regarding Claim 7, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein the electrohydraulic transducer includes a pressure-reducing valve, a pressure control valve, or a pressure-limiting valve (transducer / pressure sensor can be a pressure reducing valve, Bercher, Paragraphs 0072-0080).
Regarding Claim 8, Bercher, as modified, teaches the control arrangement according to Claim 1, further comprising: a pump controller configured to control a controlled variable of the hydraulic pump based on the hydraulic control signal (controller for controlling the variable pressure needed by the work machine, which is done so through control signals, Bercher, Paragraphs 0059-0079 and Figure 1).
Regarding Claim 12, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein: the electronic control device is configured to determine the electronic control signal with 15a fixed difference with respect to a highest load of the consumers, and/or the electronic control device is configured to determine the electronic control signal with a variable difference with respect to the highest load of the consumers, and/or the electronic control device is configured to hold constant the electronic control signal, and/or 20the electronic control device is configured to limit the electronic control signal (controller is configured in a manner to hold constant the desired pressure via an electronic control signal or limit the pressure via an electronic control signal, Bercher, Paragraphs 0059-0079 and Figure 1).
Regarding Claim 13, Bercher, as modified, teaches the control arrangement according to Claim 1, wherein: the electronic control device is configured to detect load (controller can detect and attempt to reduce pressure fluctuations (i.e., load oscillations), Bercher, Paragraphs 0072-0080).
Regarding Claim 14, Bercher teaches an arrangement of hydraulically couplable mobile machines (hydraulic control arrangement of machines which are mobile, Bercher, Paragraph 0019 and Figure 1), comprising: 
-a first mobile machine (machines (i.e., a first) which is hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1); 
-a second mobile machine (machines (i.e., a second) which is hydraulically coupled, Bercher, Paragraphs 0059-0079 and Figure 1); and 
a hydraulic control arrangement comprising: 
-an interface at which the first and second mobile machines are selectively connected to one another (an interface (coupling mechanism) to hydraulically couple the machines, Bercher, Paragraphs 0059-0079 and Figure 1); 
-a hydraulic pump configured to supply pressure medium to at least one hydraulic consumer of the first or the second mobile machines (hydraulic machine (i.e., pump (16)) supplies pressure (i.e., a type of medium such as air) to at least one hydraulic consumer of the hydraulically couplable machines (e.g., working machine usually has numerous hydraulic connections), wherein the needed pressure of the machine is met (i.e., within the requirements), Bercher, Paragraphs 0059-0079 and Figure 1), 
(control device configured to control the pump system to ensure the pressure (i.e., load) required for the machine (i.e., working machine), wherein the control device is electronic, Bercher, Paragraphs 0037-0047 and 0059-0079 and Figure 1), an electronic control signal based on a load of the at least one hydraulic consumer (electronic control signal based on the detected differential pressure between the unit and working machine, Bercher, Paragraphs 0037-0047); and 
-an electrohydraulic transducer configured to convert the electronic control signal into a hydraulic control signal, the electrohydraulic transducer and the hydraulic pump being connected to one another such that the hydraulic pump is operated based on the hydraulic control signal (transducer / sensor with the controller converts an electric signal into a hydraulic control signal, for which the hydraulic machine is operated (i.e., hydraulic pump is operated based on the control signal) the transducer being electrohydraulic because it is measuring pressure (i.e., hydraulic pressure) and converting said measurement into an electric signal, thus electrohydraulic, Bercher, Paragraphs 0033-0037 and 0059-0079 and Figure 1)  …
Bercher does not teach the hydraulic control arrangement to include the electrohydraulic transducer and the hydraulic pump.
Basset teaches a hydraulic control system which includes a hydraulic pump and the electrohydraulic transducer (Basset, Paragraphs 0121, 0103, 0106 and Figures 31 and 1). 

	It would have been obvious because having the transducer and a pump system allows for the control module to determine the pressure within the hydraulic cylinder, thus able to identify issues such as surges and undersupply (Basset, Paragraph 0103).
	However, Bercher and Basset do not specifically teach the electrohydraulic transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines. 
	Edler teaches a transducer and the hydraulic pump configured on a single side of a machine (Edler, Paragraphs 0034-0036 and Figure 1). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic control arrangement of Bercher to include the transducer and the hydraulic pump are both arranged on a first side of the interface and on a first one of the hydraulically couplable mobile machines as taught by Edler.
	It would have been obvious because having a pump and transducer on the same side allows for measuring the pressure from the pump system to try and maintain a desire level (i.e., avoid pressure spikes and lossless means) (Edler, Paragraph 0034-0036).
Regarding Claim 15, Bercher, as modified, teaches the arrangement according to Claim 14, wherein the first mobile machine is a towing machine having a driving machine (first machine is a towing machine which is drivable, Bercher, Figure 1).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bercher et al. DE102014103932B3 (hereinafter, Berhcer), in view of Basset U.S. P.G. Publication 2013/0146318 (hereinafter, Basset), in further view of Edler et al. U.S. P.G. Publication 2013/0000292 (hereinafter, Edler), in further view of Koehler et al. U.S. Patent 5,678,470 (hereinafter, Koehler).
Regarding Claim 9, Bercher teaches the control arrangement according to Claim 6.
	Bercher does not teach the control arrangement to include 20a signal selection device including at least one input, wherein the hydraulic control signal and a further hydraulic control signal are applied to the at least one input, - 25 -R.377741 (2179-0476)wherein the signal selection device is configured to enable one of the hydraulic control signal and the further hydraulic control signal to be selected and to supply the selected signal to a delivery flow controller.
	Koehler teaches a hydraulic system, wherein the system receives two hydraulic control signals and selects between the signals in a manner such that the selected signal is supplied the desired hydraulic pressure or flow (i.e., given priority) (Koehler, Col. 2 Line 57 to Col. 2 Line 59).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include a signal selection device including at least one input, wherein the hydraulic control signal and a further hydraulic control signal are applied to the at least one input, wherein the signal selection device is configured to enable one of the hydraulic control 
	It would have been obvious because selecting between hydraulic lines provides for the ability that one hydraulic line is given priority (Koehler, Col. 1 Lines 25-44).
Regarding Claim 10, Bercher, as modified, teaches the control arrangement according to Claim 9.
Bercher does not teach the control arrangement to include the further hydraulic control signal is from a high-priority consumer.
Koehler teaches a hydraulic system, wherein the system receives two hydraulic control signals and selects between the signals in a manner such that the selected signal is supplied the desired hydraulic pressure or flow (i.e., given priority) (Koehler, Col. 2 Line 57 to Col. 2 Line 59).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control arrangement of Bercher to include the further hydraulic control signal is from a high-priority consumer as taught by Koehler.
	It would have been obvious because selecting between hydraulic lines provides for the ability that one hydraulic line is given priority, a desire in operating hydraulic systems (Koehler, Col. 1 Lines 25-44).
Regarding Claim 11, Bercher, as modified, teaches the control arrangement according to Claim 9, wherein the transducer and/or the pressure medium volume flow controller and/or the delivery flow controller and/or the signal 10selection device are or is combined in a control block or a control disk or in a control block or control disk (transducer, controller, and control signals are arranged in a control block, Bercher, Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667